Title: The Commissioners to John Ross, 3 May 1778
From: First Joint Commission at Paris,Adams, John
To: Ross, John


     
     Passy, 3 May 1778. printed: JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:89–90. Composed in two drafts, one dated 22, the other perhaps as early as 23 April (DLC: Franklin Papers), with no indication of why the letter was apparently not sent until 3 May, the date that appears on the Letterbook copy (Adams Papers). Having received no satisfactory answer to their letter of 13 April (calendared above), the Commissioners again requested that the invoices and other papers relating to goods shipped by John Ross at the public expense be sent to them so that the money advanced to him could be accounted for. The Commissioners noted that Ross had gone beyond his instructions from the congress and that the “vast sums” he requested as a consequence could not be furnished without destroying the Commissioners’ own credit. Ross was also asked for a copy of the Commissioners’ order to purchase the Queen of France, for no record of it could be found.
     This vessel, originally the La Brune and later a 28-gun continental frigate, had been bought by Ross in Sept. 1777 to carry supplies to America and was offered to the Commissioners in a letter of 6 Feb. In a note attached to an extract of that letter, Arthur Lee declared that the offer had not been agreed to by the Commissioners. That is, it had been approved by only Silas Deane and Benjamin Franklin; on 11 Feb., Deane had informed Ross that he and Franklin, in Lee’s absence, had accepted the proposal. On 26 Feb., Ross wrote that he had renamed the vessel the Queen of France and given the captain a continental commission, probably that for John Green dated 11 Feb. (PCC, No. 83, II, f. 381, 379; No. 137, Il, f. 31; Dict. Amer. Fighting ShipsU.S. Navy Department, Office of the Chief of Naval Operations, Naval History Division, Dictionary of American Naval Fighting Ships, Washington, 1959-, 5:412; Deane PapersPapers of Silas Deane, 1774–1790, in New-York Historical Society, Collections, Publication Fund Series, vols. 19–23, New York, 1887–1891; 5 vols., 2:362–363). On 1 Aug. the congress resolved that the Commissioners were to pay Ross for his expenses in regard to the Queen of France (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 11:739–740).
    